Citation Nr: 1418632	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a skin condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back condition, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a foot condition, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims to reopen the issues of entitlement to service connection for skin, back, and foot conditions. 

A hearing was held on April 23, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for left ankle, skin, back and foot conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the Waco RO denied service connection for skin, back and foot conditions; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the April 2001 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for skin, back and foot conditions.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, in which the RO denied the Veteran's claims for entitlement to service connection for skin, back and foot conditions, is final.  38 U.S.C.A. § 7105(c) (West 1991) ; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  As evidence pertinent to the claim for service connection for a skin condition received since the RO's April 2001 denial is new and material, the criteria for reopening the claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  As evidence pertinent to the claim for service connection for a back condition received since the RO's April 2001 denial is new and material, the criteria for reopening the claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  As evidence pertinent to the claim for service connection for a foot condition received since the RO's April 2001 denial is new and material, the criteria for reopening the claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claims to reopen, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to these claims, such error was harmless and need not be further considered because the decision to reopen poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In an April 2001 rating decision, the Waco RO denied service connection for skin, back and foot conditions; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's April 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The evidence of record for the April 2001 rating decision consisted of service personnel records, service treatment records, VA outpatient treatment records from January 2000 to September 2000 and statements from the Veteran.  The basis for the RO's April 2001 denial on the merits regarding the issue of entitlement to service connection for a skin condition was that there was no diagnosis of a current skin condition and no evidence of a chronic skin condition in service.  With regards to the issue of entitlement to service connection for a back condition, the RO found that there was no diagnosis of a chronic back condition.  With regards to the issue of entitlement to service connection for a foot condition, the RO found that there was no diagnosis of a chronic foot condition and no findings in the Veteran's service treatment records of a foot condition in service. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's April 2001 rating decision.   

At the Board hearing in April 2013, the Veteran testified that during service, he would experience a burning sensation on his feet, and that when he reported to sick call, he was given powder to put on his feet and was told to keep them dry.  He reports getting outbreaks two to three times per year if he can keep his feet dry. A May 2010 VA treatment record documents the Veteran's complains of pain in his feet with swelling of his toes and occasional blisters on his toes.  An August 2010 VA treatment record includes a diagnosis of athlete's foot.  The prior evidence before the RO did not include a current diagnosis of a skin condition or describe recurrent skin symptoms since service.  This evidence goes to proving a current disability and to connect the Veteran's current skin condition with his military service.  Therefore, this evidence is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically the existence of a current disability and a nexus between the Veteran's military service and his current skin condition.  Therefore it is new and material, and reopening the claim for service connection for a skin condition is warranted.

The Veteran was afforded a VA examination for his back condition in December 2012.  The VA examiner diagnosed lumbar strain and degenerative joint disease of the lumbar spine.  The prior RO denial was, in-part, based on a lack of a current disability.  This new evidence demonstrates the presence of current back disability and is therefore is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for a back condition is warranted.

The Veteran was also afforded a VA examination for his foot condition in December 2012.  The VA examiner diagnosed the Veteran with plantar fasciitis.  Additionally, a March 2009 VA podiatry note documents that the Veteran has pes planus foot type.  The RO's April 2001 decision denied the Veteran's claim, in-part due to the lack of a diagnosis of a chronic foot condition.  This new evidence demonstrates the presence of current foot disabilities, and is therefore not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for a foot condition is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a skin condition is reopened.

New and material evidence having been submitted, the claim for service connection for a back condition is reopened.

New and material evidence having been submitted, the claim for service connection for a foot condition is reopened.


REMAND

Reasons for remand:  To procure relevant VA treatment records and to provide the Veteran with adequate VA medical examinations and opinions.

Left ankle condition

At the June 2013 Board hearing, the Veteran testified that he currently receives VA treatment for his left ankle condition at the Palestine Community-Based Outpatient Clinic (CBOC) and the Temple VA Medical Center (VAMC).  The Board notes that the most-recent VA treatment record in the Veteran's claims file is from September 2012, and prior records do not appear to document treatment of the left ankle.  Therefore, the Veteran has indicated that more-recent VA treatment records are likely to contain evidence relevant to this claim.  VA treatment records are constructively of record and must be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).
Skin condition

The Veteran has not been afforded a VA examination that addresses the nature and etiology of his skin condition(s).  As noted above, an August 2010 VA treatment record documents the presence of athlete's foot and the Veteran presented testimony at the June 2013 Board hearing that he experienced burning sensations to the skin on his feet during service, and that he has continued to get outbreaks since service.  As there is currently insufficient evidence for adjudication of the claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back condition

The Veteran was provided with a VA examination for his back condition in December 2012.  The VA examiner provided diagnoses of lumbar strain and degenerative joint disease of the lumbar spine.  The examiner opined that the current disabilities were less likely as not caused by or a result of service and reasoned that there were no service treatment records documenting low back symptoms or conditions and that the Veteran was not treated for a low back condition until many years post-service.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner noted that the Veteran's service treatment records included a complaint of upper back muscle pain, the examiner's statement that there were no service treatment records documenting low back symptoms is contradicted by an August 1969 record documenting mild pain in the left flank.  Because the VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  An addendum medical opinion must be sought which considers the full evidence of records, including the mentioned service treatment record and the Veteran's lay statements regarding falling in service and hitting his back on a rail.  

Foot condition

The Veteran was also provided with a VA examination for his foot condition in December 2012.  The VA examiner diagnosed the Veteran with plantar fasciitis and noted that the Veteran reported foot pain starting during service, in approximately 1969, and reported that he was seen in sick call for the pain.  The examiner opined that the current foot disability is less likely as not caused by or a result of service, and provided a rationale that there was no diagnosis noted in the Veteran's service treatment records.  The examiner noted that the plantar fasciitis is most likely due to the Veteran's current foot activity and foot wear.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA medical opinion to be inadequate because the examiner did not provide a well-supported rationale for the conclusion that the current foot disability is unrelated to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The report also is found to carry little probative weight, because the VA examiner appears to have disregarded the Veteran's competent report of continuous foot pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible);  see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  

On remand, an addendum VA medical opinion should be sought which provides a well-reasoned conclusion and takes into consideration the Veteran's lay statements regarding his symptoms. 

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all VA treatment records from September 2012 to the present from the Palestine CBOC and Temple VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine whether any skin condition, to include athlete's foot, is related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

	Thereafter, the examiner should address the following:

a.  Whether any skin disorder, including athlete's foot, had its onset during active service from January 1969 to November 1971 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  The Board notes that the Veteran's enlistment examination contains no notations regarding skin defects, and thus, the Veteran is presumed sound upon entering active service. 

The examiner should consider and discuss the medical significance, if any, of the Veteran's lay statements that he experienced itchy/burning skin on his feet during service for which he sought medical attention.

b.  If the examiner determines that any of the Veteran's skin disabilities had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disability is etiologically or causally related to any in-service disease, event, or injury.

In rendering this opinion, the examiner should consider and comment upon the Veteran's lay statements that he has received continuous treatment since service, and periodically has outbreaks on his feet, 2-3 times per year if he can keep his feet dry.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development from item #1, refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's back conditions.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether any back disorder, to include lumbar strain and degenerative joint disease of the lumbar spine, had its onset during active service from January 1969 to November 1971 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  The Board notes that the Veteran's enlistment examination contains no notations regarding back defects, and thus, the Veteran is presumed sound upon entering active service. 

The examiner should consider and discuss the medical significance, if any, of the Veteran's competent lay statements regarding an in-service fall wherein he hit his back on a rail and continuous pain with flare-ups since that time.  

b.  If the examiner determines that any of the Veteran's back disorders had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disability is etiologically or causally related to any in-service disease, event, or injury.

The examiner should consider and discuss the medical significance, if any, of a January 1993 private treatment record documenting a motor vehicle accident with resulting whiplash injury and back pain. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development from item #1, refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's foot condition(s).  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Render a diagnosis for any and all of the Veteran's currently-present foot disorders, or foot disorders present at any time during the relevant claim period (January 2009 to present). 

The examiner should specifically provide a diagnosis for, or rule out, plantar fasciitis and pes planus. 

b.  Indicate whether any foot disorder found had its onset during active service from January 1969 to November 1971 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  

The Board notes that although the Veteran noted a history of "foot trouble" on an April 1968 pre-entry service medical report, the examiner made no notation regarding foot abnormalities or defects, and thus, the Veteran is presumed sound upon entering active service. 

The examiner should consider and comment upon the medical significance, if any, of the Veteran's competent lay statements that he experienced foot pain starting during service, in approximately 1969. 

c.  If the examiner determines that any of the Veteran's foot disorders had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current disability is etiologically or causally related to any in-service disease, event, or injury.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


